     Case 1:18-cr-00092-DAD-SKO Document 117 Filed 01/22/21 Page 1 of 1


1

2

3

4                             IN THE UNITED STATES DISTRICT COURT
5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7      UNITED STATES OF AMERICA,                       Case No.: 1:18-CR-00092-002 NONE SKO
8                           Plaintiff,                 ORDER OF RELEASE
9            v.
10     JOSE AUDON REYES-BARRERA,
11                          Defendant.
12

13           The above-named defendant having been sentenced on January 22, 2021, to Time Served,
14
             IT IS HEREBY ORDERED that the defendant shall be released forthwith. This Order in
15
      no way addresses any potential or existing Immigration or Deportation issues.
16
             A certified Judgment and Commitment order to follow.
17

18    IT IS SO ORDERED.
19
         Dated:    January 22, 2021
20                                                     UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
